



COURT OF APPEAL FOR ONTARIO

CITATION:
Radonna
    Investments Ltd. v. Rubin, 2012 ONCA 321

DATE: 20120514

DOCKET: C54617

Doherty, Simmons and LaForme JJ.A.

BETWEEN

Radonna Investments Ltd.

Plaintiff (Respondent)

and

Wolf Rubin and W.R. International Trade Corporation

Defendants (Appellants)

Ronald Birken, for the defendants (appellants)

Andrew Gray, for the plaintiff (respondent)

Heard:  May 11, 2012

On appeal from the judgment of Justice Beth Allen of the Superior
    Court of Justice, dated October 20, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The single issue raised on appeal  the operation of the limitation
    period  turns on whether the respondent repudiated the agreement when it
    demanded repayment in March 2008.  Both sides agree that this is a proper case
    for summary judgment.

[2]

We agree with the analysis of the motion judge, at paras. 22-31 of her
    reasons.

[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $10,000 all in.


